UNPUBLISHED

                UNITED STATES COURT OF APPEALS
                    FOR THE FOURTH CIRCUIT


                                No. 20-7351


UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

         v.

UNDER SEAL,

              Defendant - Appellant.



                                No. 20-7352


UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

         v.

UNDER SEAL,

              Defendant - Appellant.



                                No. 21-6099


UNITED STATES OF AMERICA,

              Plaintiff - Appellee,
              v.

UNDER SEAL,

                     Defendant - Appellant.



                                       No. 21-6100


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

UNDER SEAL,

                     Defendant - Appellee.



Appeals from the United States District Court for the Eastern District of North Carolina, at
Wilmington and Greenville. James C. Dever III, District Judge. (7:07-cr-00010-D-1; 4:15-
cr-00070-D-1; 4:20-cv-00003-D )


Submitted: July 27, 2021                                          Decided: August 20, 2021


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Nos. 20-7351, 21-6099, 21-6100, affirmed; No. 20-7352, affirmed in part and dismissed in
part by unpublished per curiam opinion.


Under Seal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.

                                              2
PER CURIAM:

       In these consolidated appeals, Appellant challenges the district court’s orders

denying relief on multiple postjudgment motions arising out of a 2007 criminal judgment

for possession with intent to distribute more than five grams of cocaine base (“crack”), and

quantities of cocaine, heroin, and methylenedioxymethamphetamine, in violation of 21

U.S.C. § 841(a)(1)—and the subsequent revocation of supervised release—and a criminal

judgment entered in 2017 for possession with intent to distribute cocaine, heroin, and 3,4

methylenedioxy-N-ethylcathinone, in violation of 21 U.S.C. § 841(a)(1). For the reasons

that follow, we affirm in Appeal Nos. 20-7351, 21-6099, and 21-6100, and affirm in part

and deny a certificate of appealability and dismiss in part in Appeal No. 20-7352.

       Appellant’s four appeals collectively challenge the denial of his motions for a

reduction in sentence pursuant to Section 404 of the First Step Act of 2018, Pub. L. No.

115-391, 132 Stat. 5194 (“the First Step Act”), for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by Section 603(b)(1) of the First Step Act, to seal materials

in the records, and to expedite. Having reviewed the records and finding no reversible

error, we affirm the district court’s orders denying these motions.

       In Appeal No. 20-7352, Appellant also seeks to appeal the district court’s denial of

relief on his 28 U.S.C. § 2255 motion challenging his 2017 criminal judgment. The denial

of § 2255 relief is not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional right.”          28 U.S.C.

§ 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

                                             3
standard by demonstrating that reasonable jurists could find the district court’s assessment

of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

(2017). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the motion

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Appellant has not

made the requisite showing. Accordingly, in Appeal No. 20-7352, we deny a certificate of

appealability and dismiss the appeal as to the denial of § 2255 relief.

       Accordingly, we affirm in part and dismiss in part in Appeal No. 20-7352, and we

affirm in Appeal Nos. 20-7351, 21-6099, and 21-6100. We grant Appellant’s sealed

motion for judicial notice and deny Appellant’s other pending sealed motions. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                    NOS. 20-7351, 21-6099, AND 21-6100, AFFIRMED;
                          NO. 20-7352, AFFIRMED IN PART AND DISMISSED IN PART




                                              4